Citation Nr: 0800375	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  06-23 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
residuals of a right ankle fracture.

2.  Entitlement to an evaluation in excess of 10 percent for 
hypertension.

3.  Entitlement to service connection for hypertensive heart 
disease.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from June 1985 to January 
1989.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  In September 2007, the veteran testified before 
the undersigned at a Board hearing at the RO.  A transcript 
of that hearing has been incorporated into the claims file.

The issue of entitlement to service connection for 
hypertensive heart disease is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if additional action is required on his 
part.


FINDINGS OF FACT

1.  Nonunion of the right tibia or fibula or ankylosis of the 
right ankle is not shown.

2.  The veteran's hypertension is not productive of diastolic 
pressure predominantly 110 or more; or systolic pressure 
predominantly 200 or more.


CONCLUSIONS OF LAW

1.  A rating in excess of 30 percent is not warranted for 
residuals of a right ankle fracture.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.71a, Diagnostic Codes (Codes) 5262, 5270, 5271 (2007).

2.  The criteria for an evaluation in excess of 10 percent 
for hypertension have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, 
Diagnostic Code 7101 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits.  
In the present appeal, the appellant was provided with 
initial notice of the VCAA in November 2004 (regarding his 
claim for an increased rating for his right ankle 
disability), and in January 2005 (regarding his claim for an 
increased rating for hypertension), which was prior to the 
July 2005 rating decision on appeal.  Therefore, the express 
requirements set out by the Court in Pelegrini have been 
satisfied.  

VA has fulfilled its duty to notify the claimant in this 
case.  In the November 2004 and January 2005 letters, the RO 
informed the claimant of the applicable laws and regulations, 
the evidence needed to substantiate the claims, and which 
party was responsible for obtaining the evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  The 
Board also notes that the letters identified above explicitly 
notified the claimant of the need to submit any pertinent 
evidence in his possession.  See 38 C.F.R. § 3.159(b)(1).  
Thus, the Board finds that the notice required by the VCAA 
and implementing regulations was furnished to the claimant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  With respect to the claims on appeal that are 
presently being decided, the Board finds that the appellant 
is not prejudiced by a decision at this time since these 
claims are being denied.  Therefore, any notice defect, to 
include disability rating and effective date, is harmless 
error since no disability rating or effective date will be 
assigned.  See also Hart v. v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007) (requiring consideration of staged 
ratings when assigning an increased rating).

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claims, including 
obtaining medical records identified by the appellant.  In 
addition, the appellant was afforded VA examinations during 
the pendency of this appeal for his claimed ankle and 
hypertension disabilities.  The veteran was also provided 
with the opportunity to attend a Board hearing which he 
attended at the RO in September 2007.    

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration and that adjudication of the 
claims at this juncture, without directing or accomplishing 
any additional notification and/or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

II.  Increased Ratings

A.  General Rating Provisions

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Although regulations 
require that a disability be viewed in relation to its 
recorded history (see 38 C.F.R. §§ 4.1, 4.2), when service 
connection had been previously established and an increased 
rating is sought, it is the present level of disability which 
is of primary concern. Francisco v. Brown, 7 Vet. App. 55 
(1994).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
Deluca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The 
provisions of 38 C.F.R. § 4.40 and § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).


B.  Right Ankle

Facts

The veteran's service medical records show that he underwent 
right ankle surgery for a fractured talus in January 1988.  
His post operative diagnosis was right ankle lateral 
reconstruction.  He was noted during his December 1988 
discharge examination to have had a comminuted fracture of 
the right talus that was still symptomatic after surgery.

In a January 1990 rating decision, the RO granted service 
connection for residuals of a fracture of the right talus and 
assigned a 10 percent rating effective in January 1989.  The 
RO increased this rating to 20 percent in September 1991.

In September 2004, the veteran filed a claim for an increased 
rating for his service-connected right ankle disability.  

During an April 2005 VA examination, the veteran reported 
that his right ankle disability had become progressively 
worse and he complained of pain.  He said he used a cane 
intermittently, but frequently, and had limited standing from 
15 to 30 minutes.  He also reported a walking limitation of 1/4 
of a mile.  Findings revealed that the veteran's ankle was 
unstable and gave way, but there was no dislocation or 
subluxation.  Swelling, tenderness, stiffness and weakness 
were also noted.  The veteran had an antalgic gait with no 
evidence of abnormal weight bearing.  Range of motion for 
dorsiflexion was 0 to 0 degrees and plantar flexion was 0 to 
45 degrees.  The examiner noted range of motion to the right 
ankle with no dorsiflexion initially, but with improved range 
of motion on repeated maneuvers.  There was no additional 
limitation or motion on repetitive use.  Joint ankylosis was 
not found nor was there evidence of inflammatory arthritis.  
X-ray findings revealed soft tissue swelling in the right 
ankle and raised a question of loose body.  The examiner 
noted that there were significant effects on the veteran 
occupationally, and he had decreased mobility.  The examiner 
concluded by noting that the veteran complained of 
pain/tenderness/instability to the right ankle with no 
functional deficiencies noted on physical exam.

On file is an October 2005 addendum to the July 2005 VA 
orthopedic examination noting right ankle dorsiflexion from 
10 to 0 degrees on active and passive range of motion.  Pain 
began and ended on active and passive range of motion at 0 
degrees.  When relaxed with foot and leg dependent the foot 
was held at - 10 degrees of flexion secondary to pain at 0 
degrees flexion.  Dorsiflexion against resistance was -10 to 
0 degrees of dorsiflexion, with pain at 0 degrees of 
dorsiflexion.  Right ankle plantar flexion was to 40 degrees 
on active and passive range of motion.  There was no pain on 
active or passive plantar flexion.  

An October 2005 VA outpatient record notes that the veteran's 
ankle discomfort had subsided, but he complained of more knee 
pain since having an orthosis.  His primary diagnosis since 
1987 was ankle injury and tendon rupture.  He was noted to 
use a klinzak afo with calf lace and rocker bottom shoes.  It 
was also noted that he needed leathered sole shoes that would 
be ordered through VA.  Findings with respect to the 
veteran's gait showed evertion and invertion moment, lacking 
6 degrees of dorsiflexion.  Knee findings revealed negative 
patellar grind and slight laxity of the right anterior 
cruciate ligament.  The veteran was assessed as having ankle 
instability and degenerative joint disease of the right knee 
medial compartment.

In May 2007, the veteran underwent another VA orthopedic 
examination and complained of constant pain which he assessed 
as a 3 on a pain scale of 1 to 10.  He also assessed his pain 
during flare-ups, occurring three to four times a week, as a 
7.  He presented to the exam wearing a brace which was 
described as a knee-ankle-foot orthotic.  He reported using a 
cane at times, but was not using one at that time.  While 
wearing the brace, the veteran was observed walking with a 
slight limp.  On examination the veteran's right ankle showed 
several well-healed scars on the lateral aspect of the ankle, 
some of which had apparently arisen from pressure sores.  He 
had 0 degrees dorsiflexion and 30 degrees plantar flexion.  
His ankle was noted to be in a neutral position which the 
veteran could not further dorsiflex.  He had no inversion or 
eversion of the ankle to measurement.  Flare-ups of fatigue 
and weakness all caused a decrease by approximately 70 
percent by history.  In this regard, the examiner noted that 
this finding was not something that could be reproduced in a 
clinic setting.  X-ray findings revealed moderate changes of 
traumatic arthropathy, but no further evidence of additional 
fractures.  

The veteran testified at a Board hearing in September 2007 
that his inservice ankle fractures caused a problem with his 
gait and he had no dorsiflexion or plantar flexion.  He said 
he initially had a brace that he wore in his shoe which did 
not do any good.  His present brace was described as going up 
to his thigh.  

Analysis

The veteran is presently in receipt of a 30 percent rating 
for his service-connected right ankle disability.  
Accordingly, the focus of evaluating this disability will be 
on those criteria that would allow a rating in excess of 30 
percent.  Additionally, it should be noted that the veteran 
has documented problems related to his right knee.  However, 
as he is not service connected for a right knee disability, 
any findings related to the right knee will not be considered 
in this evaluation.  

The RO has rated the veteran's right ankle disability under 
the provisions of 38 C.F.R. Part 4, Diagnostic Code 5262, for 
impairment of the tibia and fibula.  Under this code, 
nonunion of the tibia and fibula with loose motion, requiring 
a brace, is rated 40 percent disabling.  Malunion of these 
bones, with marked knee or ankle disability, is rated 30 
percent disabling.  With moderate knee or ankle disability, a 
20 percent rating is assigned, and, with slight knee or ankle 
disability, a 10 percent rating is assigned.

Other pertinent criteria for a higher than 30 percent 
evaluation include 38 C.F.R. § 4.71a, Diagnostic Code 5270.  
Under this code, a 30 percent evaluation is warranted for 
ankylosis in plantar flexion between 30 degrees and 40 
degrees, or in dorsiflexion between 0 degrees and 10 degrees.  
A 40 percent evaluation requires ankylosis in plantar flexion 
at more than 40 degrees, or in dorsiflexion at more than 10 
degrees or with abduction, adduction, inversion or eversion 
deformity.

Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992).  In the absence 
of ankylosis, a service-connected disability may not be rated 
based on ankylosis.  Johnston v. Brown, 10 Vet. App. 80 
(1997).

In this case, with respect to Code 5270 above, no treatment 
record or examination report shows that the veteran's right 
ankle joint was found to be ankylosed.  In fact, the July 
2005 VA examiner specifically noted that the ankle was not 
ankylosed.  Consequently, a higher rating under Code 5270 
(based on a more disabling ankylosis) is clearly not 
warranted.

Turning to Code 5262 for impairment of the tibia and fibula, 
which the veteran is presently rated under, while the veteran 
does wear a right leg brace, there is no treatment or 
examination record that shows nonunion of tibia or fibula 
with loose motion of those bones.  Although x-ray findings in 
April 2005 raised a question of loose body, this has not been 
confirmed nor shown to be due to nonunion of the tibia and 
fibula.  Consequently, the requirements for the next higher, 
40 percent, rating under Code 5262 are not met.

There are no other Codes that would warrant the veteran a 
higher than 30 percent rating for his service-connected right 
ankle disability.  Although the veteran has demonstrated some 
limitation of motion in the ankle, the maximum available 
rating based on limitation of motion, to include functional 
loss, is 20 percent.  See 38 C.F.R. § 4.71, Code 5271; 
Johnston, supra; Deluca, supra.  Thus, further consideration 
of the veteran's right ankle disability under the limitation 
of motion code is not warranted.  

In sum, the preponderance of the evidence does not support an 
evaluation in excess of 30 percent for the veteran's 
residuals of a right ankle fracture during any portion of the 
appeal period.  Hart, supra.  Because the preponderance of 
the evidence is against the veteran's claim, the doctrine 
mandating resolution of reasonable doubt in the claimant's 
favor does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, the claim must be denied.


C.  Hypertension

Facts

In January 1990, the RO granted service connection for 
primary hypertension and assigned a 10 percent rating 
effective in January 1989.

Private hospital records show that the veteran was an 
employee of Cox Hospital in Springfield, Missouri, and 
reported to CoxHealth emergency services in August 2004 
complaining of chest pain.  He reported at that time that he 
had been seen in "New York" four or five months earlier for 
high blood pressure and was given a pacemaker.  His blood 
pressure on admission was 190, and then was 144/81.  His 
assessment included hypertension, poorly controlled, 
noncompliant.  

In September 2004, the veteran filed a claim for an increased 
rating for service-connected hypertension. 

A July 2005 VA examiner reported that the veteran began 
treatment for hypertension in 1989 with Inderal, which caused 
side effects of nausea.  He was then changed to Lisinopril, 
dose unknown, also causing nausea.  In September 2004, his 
medication was changed to Captopril.  He was subsequently 
changed back to Lisinopril which is what he was presently 
taking (40 mg daily).  He had noted side effects of 
hypertension that included headache, fatigue and weakness.  
On examination the veteran's blood pressure was 174/86 with 
pulse 91, 174/84, and 177/84.  

During a cardiovascular examination in July 2005, the veteran 
was noted to be taking Lisinopril, 20 mg a day.  His blood 
pressure was reported as running at 150/80-90 at home.  
Reported side effects included mild nausea and fatigue from 
Lisinopril.  

The veteran stated in his notice of disagreement, dated in 
August 2005, that he had to have a pacemaker due to his 
hypertension and was entitled to a higher rating.

In May 2007, the veteran underwent a VA examination for 
essential hypertension.  His course since onset was noted to 
be "stable" and his current treatment was with medication - 
Lisinopril, 40 mg, daily.  He had a noted negative history 
for hypertensive cardiovascular disease.  On examination the 
veteran had blood pressure readings of 125/68, 138/70, and 
130/66.  X-rays were positive for a pacer and revealed a 
normal heart size.  The veteran was diagnosed as having 
essential hypertension of unknown etiology.  The examiner 
noted that the veteran had missed a couple of days off work 
due to high blood pressure.  

The veteran testified at a Board hearing in September 2007 
that his blood pressure ran high despite being on medication 
and that this entitled him to a higher rating.  He also 
testified that he checked his blood pressure daily and it had 
been pretty stable.  He said his pressure was anywhere from 
138/80 in excess of 180/110.  He added that the norm, with 
medication, was well within normal limits and didn't go above 
140.  He said that without medication there were days that 
his blood pressure still bothered him, giving him a pounding 
headache and causing him to miss work. 

Analysis

The veteran's hypertension is rated under 38 C.F.R. § 4.104, 
Diagnostic Code 7101. Under this code, a 10 percent rating is 
warranted for diastolic pressure predominantly 100 or more, 
or; systolic pressure predominantly 160 or more, or; minimum 
evaluation for an individual with a history of diastolic 
pressure 


predominantly 100 or more who requires continuous medication 
for control.  A 20 percent rating requires diastolic pressure 
predominantly 110 or more, or; systolic pressure 
predominantly 200 or more.  For a 40 percent rating, 
diastolic pressure must be predominantly 120 or more.  A 60 
percent rating requires diastolic pressure predominantly 130 
or more.  The note under this code explains that the term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm., or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101, including Note 1 (2007).

The criteria above do not support a higher than 10 percent 
rating for the veteran's hypertension.  Id.  This is based on 
the medical evidence which fails to show diastolic pressure 
readings predominantly 110 or more or systolic pressure 
readings predominantly 200 or more.  In fact, the contrary is 
shown by the blood pressure readings on file.  Upon VA 
examination in July 2005, the veteran's blood pressure 
readings ranged from 174 to 177 for systolic and 84 to 86 for 
diastolic.  Upon VA examination in May 2007, the veteran's 
blood pressure was even lower, with systolic pressures 
ranging from 125 to 138 and diastolic pressures ranging from 
66 to 70.  These readings simply do not meet the criteria for 
the next higher rating, to 20 percent, as noted above.  
Indeed, the veteran testified in September 2007 that his 
readings were well within normal limits as long as he took 
his medication.  

While the veteran also testified in September 2007 that his 
blood pressure ranges anywhere from 138/80 to in excess 
180/110, he has not asserted, nor does the medical evidence 
demonstrate, that the excess range are the predominant 
readings.  

Based on the foregoing, a rating in excess of 10 percent 
rating for the veteran's hypertension under 38 C.F.R. § 
4.104, Diagnostic Code 7101 (2007), is not warranted during 
any portion of the appeal period.  Hart, supra.  Because the 
preponderance of the evidence is against the veteran's claim, 
the doctrine mandating resolution of reasonable doubt in the 
claimant's favor does not apply.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Accordingly, the claim must be denied.



D.  Extraschedular Consideration

There is no indication that the schedular criteria are 
inadequate to evaluate the veteran's right ankle disability 
or hypertension.  Although the April 2005 VA examiner stated 
that the veteran's right ankle disability had "significant 
effects" on him occupationally due to decreased mobility, 
there is no indication that this disability has caused marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation), or has necessitated frequent 
periods of hospitalization.  In terms of hypertension, the 
May 2007 VA examiner noted only that the veteran "missed a 
couple of days off work" due to this disability.  In light 
of the foregoing, the veteran's claim for higher evaluations 
for these disabilities do not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  The Board is 
thus not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2002).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an evaluation in excess of 30 percent for 
residuals of a right ankle fracture is denied.

Entitlement to an evaluation in excess of 10 percent for 
hypertension is denied.


REMAND

There is conflicting medical evidence regarding whether the 
veteran actually has the heart disability he claims, i.e., 
hypertensive heart disease.  A VA examiner in July 2005 
diagnosed the veteran as having hypertensive heart disease, 
while a VA examiner in May 2007 stated that hypertensive 
heart disease was not present.  Moreover, additional medical 
development is required regarding the basis of the veteran's 
pacemaker implantation in May 2001.  That is, whether the 
veteran's pacemaker implantation was necessary due to his 
hypertension as he claims.  The July 2005 VA examiner did 
state that he could not provide such an opinion without 
resorting to speculation.  However, it is unclear whether 
this examiner had the veteran's complete medical records to 
review at that time.  Thus, in view of this uncertainty and 
the conflicting medical evidence regarding whether the 
veteran has hypertensive heart disease, additional medical 
development is warranted.

Accordingly, the veteran should be afforded a new VA 
examination.  38 U.S.C.A. § 5103A(d); 38 C.F.R. §3.159(c)(4) 
(2007).  The examiner should be asked to address the question 
of whether the veteran presently has hypertensive heart 
disease related to his period of active duty service, or to 
his service-connected hypertension, to include the medication 
he has been taking for hypertension since 1989.  The examiner 
should also be asked to provide an opinion regarding whether 
the implantation of his pacemaker was related to his 
hypertension.  It is essential that the examining physician 
review the veteran's claims file prior to rendering an 
opinion in this matter.  See 38 U.S.C.A. § 5103A(d); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); Suttmann v. Brown, 5 
Vet. App. 127 (1993).  Furthermore, the veteran should be 
given the opportunity to provide any additional information 
and/or medical records relevant to his claim for service 
connection.  38 U.S.C.A. § 5103A(b).

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify any 
relevant medical records concerning his 
claimed hypertensive heart disease that 
have not already been obtained.  The RO 
should obtain copies of pertinent records 
from all identified treatment sources, 
following the procedures set forth in 38 
C.F.R. § 3.159 and associate them with 
the veteran's claims file.  If any 
identified records cannot be obtained, 
this fact should be documented in the 
claims file.

2.  The veteran should undergo a VA 
examination with noted claims file 
review, including service medical 
records.  The examiner should clarify 
whether the veteran currently has 
hypertensive heart disease and, if so, 
whether it is at least as likely as not 
(50% degree of probability or higher) 
related to service or to his service-
connected hypertension, to include the 
medication that he has taken for 
hypertension since 1989.  The examiner 
should also be asked whether it is at 
least as likely as not that his pacemaker 
implantation in May 2001 was related to 
his hypertension.  A rationale should be 
expressed for the opinions.

3.  Thereafter, the AOJ should review the 
record and determine if the benefit 
sought can be granted.  If the benefit 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


